 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   PEGGY SASSO, #228906
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     MARTEL MORENO-GARCIA
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                    )
                                                  )   Case No. 1:18-cr-00009 DAD
12                     Plaintiff,                 )
                                                  )   STIPULATION TO CONTINUE MOTIONS
13
     vs.                                          )   SCHEDULE; ORDER
14                                                )
     MARTEL MORENO-GARCIA,                        )   Date: March 25, 2019
15                                                )   Time: 10:00 a.m.
                      Defendant.                  )   Judge: Hon. Dale A. Drozd
16                                                )
17
18          IT IS HEREBY STIPULED by and through the parties through their respective counsel,

19   Assistant United States Attorney Laura Withers, Counsel for Plaintiff, and Assistant Federal

20   Defender Peggy Sasso, Counsel for Defendant Martel Moreno-Garcia, that the current motions

21   schedule may be rescheduled as follows: Defense Motions to be due on or before February 12,

22   2019; Government Response to be due on or before March 5, 2019; Defense Reply to be due on

23   or before March 11, 2019; Hearing on the motions to be held on March 25, 2019. This hearing is

24   set before the Honorable Dale A. Drozd, United States District Judge.

25          The reason for the request is that defense counsel is currently out of the office on sick

26   leave. The parties agree that the delay resulting from the continuance shall be excluded until

27   March 25, 2019, in the interests of justice, including but not limited to, the need for the period of

28   time set forth herein for effective defense preparation, defense investigation, and plea negotiation
 1   purposes pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties
 2   further agree that the ends of justice served by taking this action outweigh the best interest of the
 3   public and the defendant in a speedy trial.
 4                                                          Respectfully submitted,
 5
                                                            MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
 8   DATED: January 15, 2019                        By:     /s/ Laura Withers
                                                            LAURA WITHERS
 9                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
10
11                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
12
13   DATED: January 15, 2019                         By:    /s/ Peggy Sasso
                                                            PEGGY SASSO
14                                                          Assistant Federal Defender
                                                            Attorney for Defendant
15                                                          MARTEL MORENO-GARCIA
16
17
18                                                 ORDER
19           The motion hearing currently set for March 4, 2019 is hereby continued to March 25,
20   2019 at 10:00 a.m. Defense Motions to be due on or before February 12, 2019; Government
21   Response to be due on or before March 5, 2019; Defense Reply to be due on or before March 11,
22   2019.
23
24
     IT IS SO ORDERED.
25
         Dated:    January 15, 2019
26                                                         UNITED STATES DISTRICT JUDGE
27
28


     2                                                 2
